DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Cited references do not teach the allowable subject matter or the claimed limitations, such as generating images by using a generative adversarial network (GAN) comprising a first generator and a second generator, comprising: receiving, by the first generator, a first random input and a first category indication and -29-File: 089895usf accordingly generating a first output image, wherein the first generator and the second generator are both characterized by a plurality of first neural network weightings, the first category indication indicates that the first output image corresponds to a first type category; receiving, by the second generator, a second random input and a second category 5indication and accordingly generating a second output image, wherein the second category indication indicates that the second output image corresponds to a second type category, and only a plurality of training samples belonging to the second type category are previously used to train the first generator and the second generator; or training a generative adversarial network (GAN), wherein the GAN comprises a first generator, a second generator, a discriminator, and a prediction network, comprising: 5receiving, by the first generator, a first random input and a first category indication and accordingly generating a first output image, wherein the first generator and the second generator are both characterized by a plurality of first neural network weightings, the first category indication indicates that the first output image corresponds to a first type category, and the first type category has available training samples; 10predicting, by the prediction network, a first semantic embedding vector corresponding to the first output image; generating a first comparing result by comparing the first semantic embedding vector with a second semantic embedding vector corresponding to the first type category; receiving, by the second generator, a second random input and a second category 15indication and accordingly generating a second output image, wherein the second category indication indicates that the second output image corresponds to a second type category; predicting, by the prediction network, a third semantic embedding vector corresponding to the second output image; generating a second comparing result by comparing the third semantic embedding 20vector with a fourth semantic embedding vector corresponding to the second type category; generating, by the discriminator, a discriminating result via discriminating between the first output image and at least one reference image belonging to the first type category, wherein the discriminator is characterized by a plurality of second neural network weightings; updating the second neural network weightings based on the discriminating result; updating the first neural network weightings based on the discriminating result, the -27-File: 089895usf first comparing result and the second comparing result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664